Judgment unanimously affirmed. Memorandum: Defendant was convicted of insurance fraud in the third degree (Penal Law former § 176.10) based upon his submission of an insurance claim for property damage done to the windows on his wife’s automobile. In making the claim under his wife’s policy, he maintained that the damage was done by vandals in a parking lot of a restaurant in North Collins when, in fact, defendant intentionally damaged the vehicle while it was parked in a parking lot of a bar in the Town of Evans. The People established that defendant gave materially false information to the insurance agent when making this claim. This false information, by one included as an insured under the policy, was material and was relied upon by the insurer. The claims manager for the carrier testified that he would have denied the claim had he known that *950defendant intentionally damaged his wife’s automobile and that the location of the accident was important for the purpose of verifying whether any police reports had been made with respect to this incident.
The essence of insurance fraud is the filing of a false written statement as part of a claim for insurance (People v Alfaro, 108 AD2d 517, 520, affd 66 NY2d 985). The presentation of a written statement to the Empire Mutual Insurance Company knowing that it contained materially false information, or that it concealed information for the purpose of misleading, was sufficient to establish the crime of insurance fraud (People v O’Boyle, 136 Misc 2d 1010, 1012). (Appeal from judgment of Erie County Court, McCarthy, J. — insurance fraud, third degree.) Present — Callahan, J. P., Doerr, Boomer, Pine and Balio, JJ.